Title: Thomas Jefferson to George Jefferson, 8 October [1810]
From: Jefferson, Thomas
To: Jefferson, George


          
            
 Dear Sir
            Monticello Oct. 8. 1810
          
          Your favors of Sep. 28. and Oct. 5. are both recieved  former by the last post was prevented by an accident which occ escape my attention till it was too late.  the most eligible mode  two ewes brought up would be by a boat, but not without a trusty  from here to take care of them.  if the state of the river admitted it I would send one down in a boat, and the hope of a rain has prevented my taking other measures; but unless one falls within 3. or 4. days, I will equip a cart to bring them, tho’ subject to considerable risks to which I would willingly avoid exposing them. in the mean time I should be very glad they could remain with the rams to ensure their pregnancy, as I should much prefer lambs from them to those they might have from my ram here.
           Mr Shoemaker on his return said he called at your counting house but found nobody. he supposed some circumstance of a race had called every one from business. he brought me the money, which I immediately remitted to Fredericksburg.  I am thankful for your having paid Le Telier. I was uneasy because I knew he must be in want of the money.  as soon as our river gets up I shall have a considerable crop of flour to send to you for sale, from here, and probably from Bedford also.  from this place we shall also send a small crop of tobacco, perhaps about 12,000 ℔. you have lately given me the hope of a visit, which I shall be very happy to see realised.  I have still one trip to make to Bedford before winter, and will take care to let you know when it takes place. affectionately yours
          
            Th:
            Jefferson
        